DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant amended claims 1,3, 8,9,14, 16, 18 and 25, and cancelled claims 4 and 20  which changes the scope of the claims and as such, a new ground of rejection is issued. 
Specifically, in the originally filed claims, claim 4 depended on claims 2-3. However, the applicant amended part of the claim limitations of claim 4 but did not amend the limitations of claims 2-3 into claim 1.  Therefore, the newly amended claim 1 changes the scope of claim 1. 
The applicant also added newly claim language "the location including a location of a next available external charging point used to estimate a time of the predicted usage needed by potential discharging devices. ..." into claim 25.
Also, the applicant amended the limitation of claim 20 into claim 18 with the addition of claim terms “additionally” and “receiving”, and the removal of claim term “obtaining”. 
In regards to the rejection of Claim(s) 8 Applicant asserts (pg. 11):
It is respectfully submitted that Chakra et al. and Leabman et al. do not disclose in any way that, "discharging capability data includes ... a form of a port at the potential discharging device; or a form of connecting cable used." Other references cited by Examiner do not cure this deficiency.
In response:
As seen in the rejection of claim 8, the Examiner states that Chakra in view of Leabman in view of Qian does not teach the claim language of claim 8 as specified below.
However, it is well known to one of ordinary skill in the art to determine if a dischargeable device is capable of providing power to a second device if the connecting cable between the dischargeable device and second device is adapted to fit both devices (e.g. a form of connecting cable used). For example, a micro-USB dischargeable device is capable of charging a mini-USB device using a micro to mini adapter cable.
In regards to the rejection of Claim(s) 14 Applicant asserts (pg. 12):
It is respectfully submitted that Chakra et al. and Leabman et al. do not disclose all elements of claim 14. Nowhere do references indicate specifically, a "variable group of mobile devices at a location." Other references cited by Examiner do not cure this deficiency.
In response:
Examiner respectfully disagree and as seen in the rejection of claim 14, the examiner uses the combined teachings of Chakra in view of Leabman in view of Qian to teach ..“ a variable group of mobile devices at a location (method 500 of Chakra is applied to two or more mobile devices. While only two devices are essentially described in the steps of method 500, more than two devices can be managed  ([0045]-[0051]). Mobile devices to which the present principles are applied are determined based on a .
In regards to the rejection of Claim(s) 18 Applicant asserts (pg. 13):
As currently amended, claim 18 indicates the further step of, "a receiving metadata component for receiving metadata for a specific receiving device, wherein determining a preferred potential discharging device is additionally based on the receiving metadata of a specific receiving device." It is respectfully submitted to Examiner that Chakra et al. and Leabman et al. does not disclose these steps. Other references cited by Examiner do not cure this deficiency.
In response:
Examiner respectfully disagrees. As seen in the rejection of claim 18 below, the Examiner uses Chakra to teach claim language a receiving metadata component for receiving metadata for a specific receiving device, (At step 520 power requirements which is reserved power/power usage ([0048]) and charge level [0051]), wherein determining a preferred potential discharging device (first mobile device) is additionally based on the receiving metadata of a specific receiving device ([0051] the second mobile device has more charge than the first mobile device, and the one or more pre-specified criterion comprise keeping the second mobile device powered as long as possible).
Specifically, Fig. 5 S535 and [0051] of Chakra where the first mobile device sends power to the second mobile device based on the power usage and the power requirements of each device.  The power is further sent from the first device to the second device based on the pre-specified criterion of keeping the second mobile device 
In regards to the rejection of Claim(s) 25 Applicant asserts (pg. 14):
As currently amended, Applicant indicates in claim 25, "the location including a location of a next available external charging point used to estimate a time of the predicted usage needed by potential discharging devices. ..." It is respectfully submitted references cited by Examiner do not include these claim limitations.
In response:
Examiner respectfully disagree and as can be seen by the rejection of claim 25 below the Examiner uses Leabman to teach .. the location including a location of a next available external charging point (the mobile device in the same area that will transfer power) used to estimate a time of the predicted usage needed by potential discharging devices (See 112(b) rejection below. [0008] The App may also allow the mobile device to set a list of constrains so as to determine the minimum amount of power needed to allow transmission, the quantity of power to transmit, and time when it should be transmitted).
In regards to the rejection of Claim(s) 16 and 22 Applicant asserts (pg. 14-15):
It is respectfully submitted that references cited by Examiner do not disclose, "for each member device of the group of member devices[,]" "using historical data for the group of member device to determine an estimated time to an external charging location." 

In response:
Examiner respectfully disagree and uses the combined teachings of Chakra Leabman, Qian and Cox to teach the claim language of claim 16 and Chakra, Leabman, and Cox to teach the claim language of claim 22, wherein Cox teaches using historical user data for a member device to determine an estimated time to an external charging location ([0184]- [0185] method to route an electric vehicle from a start location to a destination through a network of charging stations where an input to the system may include one or more of the location of charging stations, historical and real -time charging and queue times, trip duration, electric vehicle state of charge at any time or location along the trip); and including the estimated time when determining a preferred potential discharging device (trip duration [0185]).
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.

Claim Objections

Claim 1 is objected to because of the following informalities:  
Claim 1 recites “the predicted future usage “ which lack antecedence basis. 
Examiner will examine/interpret “a predicted future usage “. 

Appropriate correction required.
	 
	
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C.112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1 recites “an orchestrating device” and “a group component” ” a discharge metadata component”, and a “a discharging device recommending component”
Claim 19 recites “a use prediction component” 
Claim 18 recites “a receiving metadata component” 
Claim 21 recites “a notification component” 
Claim 22 recites “a location component” 
Claim 24 recites “an initializing component” and “a metadata polling component”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 18 recites “an orchestrating device” and “a group component” ” a discharge metadata component”, and “a discharging device recommending component” is interpreted to be “portable electronic devices of a user” as stated in [0049] and [0125] and Fig. 3 of the specification.
Claim 19 recites “a use prediction component” is interpreted to be a “portable electronic devices of a user” as stated in [0049] and [0125] and Fig. 3 of the specification.
Claim 18 recites “a receiving metadata component” is interpreted to be a “portable electronic devices of a user” as stated in [0049] and [0125] and Fig. 3 of the specification.
Claim 21 recites “a notification component” is interpreted to be a “portable electronic devices of a user” as stated in [0049] and [0125] and Fig. 3 of the specification.
Claim 22 recites “a location component” is interpreted to be a “portable electronic devices of a user” as stated in [0049] and [0125] and Fig. 3 of the specification.
Claim 24 recites “an initializing component” and “a metadata polling component” is interpreted to be a “portable electronic devices of a user” as stated in [0049] and [0125] and Fig. 3 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “the location including a location of a next available external charging point used to estimate a time of the predicted usage needed by potential discharging devices” which is unclear.
Claim language “the predicted usage needed by potential discharging devices” lacks antecedent basis. 
It is unclear what is meant by “a predicted usage needed by potential discharging devices” and therefore what is meant by “a time” of said usage.
It is also unclear what how an available external charging point is used to estimate said time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 5-8,10-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakra et al (US 20170083073) in view of Leabman (US 20150042264) in view of Qian (US 20140183962).
As to claim 1 Chakra discloses a computer-implemented method (system in Fig. 2 and method in FIG. 5 where processing system 100/system 200 may perform the method 500 of FIG. 5 on at least two mobile devices [0026] [0044]) for managing power discharge within a group of devices (mobile devices in S525, and Fig. 2,4) carried out by an orchestrating device (Fig. 2 system 200 as orchestrating device. Processing system 100 implemented in system 200 [0025]), comprising: 
specifying a group of member devices (devices 290, system 200 (Fig. 2) and nodes/devices 411, 412, and 413 (Fig. 4) acting as charge contributors 411, charge re-transmitters 412, as charge receivers 413 respectively [0042]) 
obtaining discharging metadata ([0044] for two or more mobile devices, the following criteria is determined: power usage and proximity criteria [0047], reserved power [0048], predicted power requirements [0048], rules used to determine modes [0032] [0049], ability to be in transmit or receive mode ([0049],[0055]), transmitting and receiving distance on each device [0053], ability to charge multiple devices simultaneously [0051]) of one or more of the group of member devices that are potential discharging devices capable of acting as a discharging device at a current time ([0048] Fig. 5 At step 515-525. Power from the first mobile device to the second mobile device is sent. More than two nodes/devices can act as charge contributors [0043]), wherein the discharging metadata includes: 
a charge available in the discharging device for discharging to a receiving device ([0048] At step 520 reserved power), and 
discharging capability data for discharging the discharging device by current transfer to a receiving device (power usage and proximity criteria [0047], predicted power requirements [0048], rules used to determine modes ([0032] [0049], ability to be in transmit or receive mode ([0049],[0055]), transmitting and receiving distance on each device [0053], ability to charge multiple devices simultaneously [0051])  identified as discharging capability data; and 
determining a preferred potential discharging device to act as a discharging device based on evaluation of the discharging metadata ((Fig. 5 step 535 charging manager and mode selector 240 authorizing sending power from the first use

Chakra does not specifically disclose/teach specifying a group of member devices at a location between which power is capable of being transferred
Leabman teaches specifying a group of member devices at a location between which power is capable of being transferred ([0006] …. wirelessly share power from a group of mobile devices to other mobile devices in need of charge, located within the same area (location), such as a train station, bus station, food courts, airport terminals, etc.).
It would have been obvious to a person of ordinary skill in the art to modify the method of Chakra to include specifying a group of member devices at a location between which power is capable of being transferred, in order for the user to charge their device in case the user may not find a spot to charge his or her personal device in crowded places as taught by Leabman [0004]-[0005].
Chakra does not disclose/teach ranking the potential discharging devices based on the predicted future usage of potential discharging devices in conjunction with the discharging metadata. 
Qian teaches ranking the potential discharging devices (Fig. 3-4 S 430-460 where selecting one of the nth devices as the priority device to discharge/ transmit [0022] ) based on the predicted future usage of potential discharging devices (anticipated power consumption) in conjunction with the discharging metadata ( Fig. 4 S450 priority function 155 determines which device (e.g. of the nth devices) is to 
It would have been obvious to a person of ordinary skill in the art to modify the method of Chakra to include ranking the potential discharging devices based on the predicted future usage of potential discharging devices in conjunction with the discharging metadata in order to optimize power transfer as taught by Qian [0022] .
As to claim 2, Chakra in view of Leabman in view of Qian teaches the method of claim 1, wherein determining a preferred device to act as a discharging device (Fig. 5 step 535 [0051]).
Chakra does not disclose/teach includes ensuring that a charge available in a potential discharging device for discharging to a receiving device accommodates a remaining charge in the potential discharging device for a predicted operation of the potential discharging device. 
Leabman teaches includes ensuring that a charge available in a potential discharging device for discharging to a receiving device accommodates a remaining charge in the potential discharging device for a predicted operation of the potential discharging device (Fig. 2 S204, 214 where  a set of constraints where the user may define a minimum charge of 80% of its battery to start sharing power and the amount of charge that the user desires to share, for example the user may only wish to share 5% of its battery with others. If the battery status 210 is below 80%, then app 202 may be configured to send a power request message 216 to power sharing community 206. ([0026]-[0027]). As such Leabman teaches a charge available in the user device is adequate enough for the user to send and receive requests).
It would have been obvious to a person of ordinary skill in the art to modify the method of Chakra to include ensuring that a charge available in a potential discharging device for discharging to a receiving device accommodates a remaining charge in the potential discharging device for a predicted operation of the potential discharging device, as taught by Leabman in order to prevent disruption of use for the user.
As to claim 5, Chakra in view of Leabman in view of Qian teaches the method of claim 1, further comprising: obtaining receiving metadata for a specific receiving device (Fig. 5 S 520 predicted power requirements which is reserved power/power usage and charge level ([0048] [0051]), wherein determining a preferred potential discharging device (first mobile device) is additionally based on the receiving metadata of a specific receiving device (Fig. 5 The first mobile device sends power to the second mobile device based on the power usage and the power requirements of each device.  The power is further sent from the first device to the second device based on the pre-specified criterion of keeping the second mobile device 
As to claim 6, Chakra in view of Leabman in view of Qian teaches the method of claim 5, wherein determining a preferred potential discharging device includes using the discharging capability data (charging distance of each device, more than one device can be charged at the same time in step 535) and the receiving metadata ([0048] At step 520 power requirements, reserved power and/or power usage of two or more mobile devices are predicted) to evaluate discharging from the potential discharging device to a specific receiving device (Fig. 5 step 535 involves the collaborative charging manager and mode selector 240 authorizing wirelessly sending power from the first mobile device to the second mobile device based on the power usage and/or the power requirements. ([0006] [0051])). 
Chakra does not disclose/teach while accommodating the operation of the potential discharging device and the specific receiving device. 
Leabman teaches while accommodating the operation of the potential discharging device and the specific receiving device (Fig. 2 S204, 214 if the actual battery status 210 is 80% and the constrain was defined to allow power sharing only if the battery status is equal or greater than 80%, then app 202 will subsequently enable the mobile device to start sharing power (accommodating the operation of the specific receiving device). If the battery status 210 is below 80%, then app 202 may be .
It would have been obvious to a person of ordinary skill in the art to modify the method of determining a preferred potential discharging device includes using the discharging capability data and the receiving metadata to evaluate discharging from the potential discharging device to a specific receiving device of Chakra to include while accommodating the operation of the potential discharging device and the specific receiving device, as taught by Leabman in order to prevent disruption of use for the user.
As to claim 7, Chakra in view of Leabman in view of Qian teaches the method of claim 5, wherein the receiving metadata includes: 
a current charge level of the receiving device ([0048] At step 520 the power requirements are predicted based on reserved power and/or power usage. The reserved power is embodied by the current battery charge amount (i.e. current charge level)), and 
a current rate of use of the charge of the receiving device ([0048] the power usage is based on the display brightness, the volume setting, whether GPS is enabled, whether wireless communication is enabled, the applications that are running (i.e. current rate of usage)). 
As to claim 8, Chakra in view of Leabman in view of Qian  teaches the method of claim 1.
 Chakra in view of Leabman in view of Qian does not teach wherein the discharging capability data includes or is used to determine data relating to a connection between the potential discharging device and a receiving device including: a form of port at the potential discharging device; or a form of connecting cable used. 
However, it is well known to one of ordinary skill in the art to determine if a dischargeable device is capable of providing power to a second device if the connecting cable between the dischargeable device and second device is adapted to fit both devices (e.g. a form of connecting cable used). For example, a micro-USB dischargeable device is capable of charging a mini-USB device using a micro to mini adapter cable.
As to claim 10, Chakra in view of Leabman in view of Qian teaches the method of claim 1, further comprising: 
determining a preferred discharging arrangement and preferred length of discharging time ([0053] of Chakra collaboratively work together to always charge the device with the lowest charge (i.e. charge arrangement) or the most important user at a particular point in time (or particular time period). 
As to claim 11, Chakra in view of Leabman in view of Qian teaches the method of claim 1, further comprising: 
determining a receiving device to receive a transfer of power from the discharging device (Fig. 5 of Chakra S535 second mobile device), and 
ranking charging one or more member devices as receiving devices based on a use or a predicted use of the one or more member devices ([0053] of Chakra collaboratively work together to always charge the device with most important user at a particular point in time (“use of member device”). 
As to claim 12, Chakra in view of Leabman in view of Qian teaches the method of claim 1, further comprising: sending a notification to a receiving device (Fig. 5 step 530) to obtain charge from a recommended discharging device, or sending a notification to a recommended discharging device to discharge to a receiving device (Fig. 5 step 530 the mobile devices are notified of the mode selections. First mode operates as a charge contributor, a second mode operates as a charge receiver, and a third mode operates as a charge re-transmitter that re-transmits a charge to another mobile device. ([0049]-[0050]).
As to claim 13, Chakra in view of Leabman in view of Qian teaches the method of claim 12, further comprising: 
specifying a recommended charging duration ([0053] “particular time period”) or charging arrangement between the recommended discharging device and the receiving device ([0050] the mobile devices are notified of the mode selections of itself and other mobile devices as charging order). 
As to claim 14, Chakra in view of Leabman in view of Qian teaches the method of claim 1, wherein specifying a group of member devices includes specifying a barrier to entry of non-participating devices at the location ([0047] of Chakra and further includes: a variable group of mobile devices at a location (method 500 of Chakra is applied to two or more mobile devices. While only two devices are essentially described in the steps of method 500, more than two devices can be managed  ([0045]-[0051]). Mobile devices to which the present principles are applied are determined based on a proximity criteria ([0047]). As such the number of mobile devices is a variable group.). 
As to claim 15, Chakra in view of Leabman in view of Qian teaches the method of claim 1, wherein the orchestrating device (System 200) is one of the specified group of devices and is one of: 
a designated device in the group (Fig.5, 535 system 200 comprises in-device wireless chargers 260 [0028]); or 
an initiating device at a current time, wherein the initiating device requires charge or acts on behalf of another device requiring charge (Fig.5, 535 system 200 comprises in-device wireless chargers 260 wirelessly sends power from one or more of the mobile devices to one or more other mobile devices (from among mobile devices 299), e.g., based on the power usage and/or power requirements [0028], [0034] and [0051]) and therefore acts on behalf of a device requiring charge). 
As to claim 17, Chakra in view of Leabman in view of Qian teaches the method of claim 1, further comprising:  initializing a charge transfer procedure by the orchestrating device (Fig.5, 535 system 200 comprises in-device wireless chargers 260 wirelessly sends power from one or more of the mobile devices to one or more other mobile devices (from among mobile devices 299), e.g., based on the power usage and/or power requirements [0028] ,[0034] and [0051]); and polling available member devices from the group for discharging metadata over a current period of time between member devices and the orchestrating device. (0047] At step 515, monitor power usage for the two or more mobile devices and report back to the service).
Chakra does not specifically state disclose/teach polling available member devices between member devices and the orchestrating device is done via a wireless communication.
However, it would have been obvious to a person of ordinary skill in the art to modify the method of polling available member devices between member devices and the orchestrating device of Chakra to be done via a wireless communication between in order to remove the use or wires and cords, thereby increasing the mobility of the user.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakra et al (US 20170083073) in view of Leabman (US 20150042264) in view of Qian (US 20140183962) in view of Wang (US 20150077126).

As to claim 3, Chakra in view of Leabman in view of Qian teaches the method of claim 2, wherein determining a preferred potential discharging device includes predicting a future usage of a potential discharging device ( Fig. 4 S450 priority function 155 determines which device (e.g. of the nth devices) is to function in transmit 
Chakra in view of Leabman in view of Qian does not disclose/teach predicting a future usage of a potential discharging device based on historical use data or location data.
Wang teaches predicting a future usage of a potential discharging device based on historical use data or location data ([0038] directing a coefficient of current battery power consumption in accordance with a user's operation habit concluded from a power consumptions history of the battery; and estimating a battery remaining time of the battery in accordance with the current charge level of the battery and the coefficient of current battery power consumption.)
It would have been obvious to a person of ordinary skill in the art to include predicting a future usage of a potential discharging device to be based on  historical use data or location data so that the user can be readily aware of the remaining time of the battery in a certain operating status of the electrical apparatus so as to secure its normal operation as taught by Wang [0038]. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakra et al (US 20170083073) in view of Leabman (US 20150042264) in view of Qian (US 20140183962) in view of Patton (US 9948118)
As to claim 9, Chakra in view of Leabman in view of Qian teaches the method of claim 1, wherein the discharging capability data includes various discharging options ([0044] of Chakra for two or more mobile devices, the following criteria is 
Chakra in view of Leabman in view of Qian does not specifically disclose/teach including one or more of: use of multiple ports;  charging only a single receiving device; or an order of connections of multiple receiving devices to the discharging device.
Patton teaches use of multiple ports  (Fig. 1 and Col. 4 lines 25-30  where system batteries 104 and 124 discharge to provide output power to charging ports 106 (e.g.. multiple ports)).
It would have been obvious to a person of ordinary skill in the art to modify the discharging capability data of Chakra to include use of multiple ports, as taught by Patton for ability to charge multiple devices simultaneously ([0051]) of Chakra).
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakra et al (US 20170083073) in view of Leabman (US 20150042264) in view of Qian (US 20140183962) in view of Cox (US20190107406).
As to claim 16, Chakra in view of Leabman in view of Qian teaches the method of claim 1, further comprising: determining a current location of the group of member devices ([0006] of Leabman…mobile devices in need of charge, located within the same area); and 
using historical user data for the group of member devices to determine an estimated time to an external charging location; and including the estimated time when determining a preferred potential discharging device. 
Cox teaches using historical user data for a member device to determine an estimated time to an external charging location ([0184]- [0185] method to route an electric vehicle from a start location to a destination through a network of charging stations where an input to the system may include one or more of the location of charging stations, historical and real -time charging and queue times, trip duration, electric vehicle state of charge at any time or location along the trip);  and including the estimated time when determining a preferred potential discharging device (trip duration [0185]); 
Although Cox does not specifically teach using historical user data for a member device to determine an estimated time to an external charging location for each member device of a group of member devices, it would be obvious to one of ordinary skill in the art to apply Cox teachings of determine an estimated time to an external charging location to each member device in the group of member devices of Cox as it is a duplication of parts (MPEP 2144.04).
It would have been obvious to a person of ordinary skill in the art to modify the method of Chakra to include using historical user data for the group of member devices to determine an estimated time to an external charging location; and including the estimated time when determining a preferred potential . 

Claims 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakra et al (US 20170083073) in view of Leabman (US 20150042264) .
As to claim 18, Chakra discloses a system for managing power discharge within a group of devices (Fig. 2), comprising: 
an orchestrating device in communication with the group of devices (Fig. 2 system 200 as orchestrating device system 200 comprises in-device wireless chargers 260 [0028]), and having a processor and a memory configured to provide computer program instructions to the processor to execute instructions for performing functions of components the orchestrating device (Processing system 100 implemented in system 200 [0025] and Fig.1 with RAM and ROM memory 108 and 110. It is well known to one of ordinary skill in the art that RAM and ROM memory within a computing device provide computer program instructions to the processor to execute instructions for performing functions of the computing device), the components including: 
a group component for specifying a group of member devices ([0029] The service manager 210 provides a service to link the mobile devices 299 together for the purpose of managed collaborative charging); 
a discharge metadata component (power usage monitor 220 and power requirements predictor 230) for obtaining discharging metadata of one or more of the groups of member devices that are potential discharging devices capable of acting as a discharging device at a current time ([0048] At step 520 power requirements which is reserved power and/or power usage of two or more mobile devices are predicted. At step 520 at least one of mobile device is determined as a charge contributor), wherein the discharging metadata includes: 
a charge available in the discharging device for discharging to a receiving device ([0048] At step 520 power requirements which is reserved power. Also [0051] , the second mobile device has more charge than the first mobile device, and the one or more pre-specified criterion comprise keeping the second mobile device powered as long as possible), and discharging capability data (charging distance of each device, more than one device can be charged at the same time in step 535) for discharging the discharging device by current transfer to a receiving device (the transmitting and receiving charging distance of each device ([0053]). In the steps of method 500 of Fig. 5 more than one device can be charged at the same time in step 535 ([0051]). Mode ability of each device (Transmit mode or receive mode active) [0055]-[0056]); and 
a discharging device recommending component ([0032] The collaborative charging manager and mode selector 240 and in-device wireless charger 260) for determining a preferred potential discharging device based on evaluation of the discharging metadata ((Fig. 5 step 535 involves the collaborative charging manager and mode selector 240 authorizing wirelessly sending power from the first mobile device . 
a receiving metadata component for receiving metadata for a specific receiving device, (At step 520 power requirements which is reserved power/power usage ([0048]) and charge level [0051]), wherein determining a preferred potential discharging device (first mobile device) is additionally based on the receiving metadata of a specific receiving device ( [0051] the second mobile device has more charge than the first mobile device, and the one or more pre-specified criterion comprise keeping the second mobile device powered as long as possible).
Chakra does not specifically disclose/teach specifying a group of member devices at a location between which power is capable of being transferred.
Leabman teaches specifying a group of member devices at a location between which power is capable of being transferred ([0006] This method may provide an easy and effective way to wirelessly share power from a group of mobile devices to other mobile devices in need of charge, located within the same area, such as a train station, bus station, food courts, airport terminals, etc.).
It would have been obvious to a person of ordinary skill in the art to modify the group component of Chakra to include specifying a group of member devices at a location between which power is capable of being transferred, in order for the user to charge their device in case the user may not find a spot to charge his or her personal device in crowded places as taught by Leabman [0004]-[0005].
As to claim 19, Chakra in view of Leabman teaches the system of claim 18, the components further including: 
a use prediction component (The power requirements predictor 230) for predicting a future usage of a device ([0048] At step 520, predict power requirements for the two or more mobile devices. The power requirements are predicted based on reserved power and power usage. The power usage is based on the display brightness, the volume setting, whether GPS is enabled, whether wireless communication is enabled, the applications that are running, and so forth).
Chakra does not disclose/teach wherein the discharging device recommending component is capable of ensuring that a charge available in a potential discharging device for discharging to a receiving device accommodates a remaining charge in the potential discharging device for a predicted operation of the potential discharging device. 
Leabman teaches ensuring that a charge available in a potential discharging device for discharging to a receiving device accommodates a remaining charge in the potential discharging device for a predicted operation of the potential discharging device (Fig. 2 S204, 214 where  a set of constraints where the user may define a minimum charge of 80% of its battery to start sharing power and the amount of charge that the user desires to share, for example the user may only wish to share 5% of its battery with others. If the battery status 210 is below 80%, then app 202 may be configured to send a power request message 216 to power sharing community 206. .
It would have been obvious to a person of ordinary skill in the art to modify the wherein the discharging device recommending component of Chakra to ensure that a charge available in a potential discharging device for discharging to a receiving device accommodates a remaining charge in the potential discharging device for a predicted operation of the potential discharging device, as taught by Leabman in order to prevent disruption of use for the user.
As to claim 21, Chakra in view of Leabman teaches the system of claim 18, the components further including: 
a notification component (The notification device 250 [0033]) for sending a notification to a receiving device to obtain charge from a recommended discharging device or sending a notification to a recommended discharging device to discharge to a receiving device (Fig. 5 step 530 the mobile devices are notified of the mode selections. First mode operates as a charge contributor, a second mode operates as a charge receiver, and a third mode operates as a charge re-transmitter that re-transmits a charge to another mobile device. ([0049]-[0050]). 
As to claim 23, Chakra in view of Leabman teaches the system of claim 18, wherein the orchestrating device is one of the specified group of devices and is one of: 
a designated device in the group; or 
an initiating device at a current time, wherein the initiating device requires charge or acts on behalf of another device requiring charge (Fig.5, 535 system 200 comprises in-device wireless chargers 260 wirelessly sends power from one or more of the mobile devices to one or more other mobile devices (from among mobile devices 299), e.g., based on the power usage and/or power requirements [0028] ,[0034] and [0051]) and therefore acts on behalf of a device requiring charge). 
As to claim 24, Chakra in view of Leabman teaches the system of claim 18, the components further including: 
an initializing component (in-device wireless chargers 260) for initializing a charge transfer procedure by the orchestrating device (Fig.5, 535 system 200 comprises in-device wireless chargers 260 wirelessly sends power from one or more of the mobile devices to one or more other mobile devices (from among mobile devices 299), e.g., based on the power usage and/or power requirements [0028] ,[0034] and [0051]) and therefore acts on behalf of a device requiring charge); and 
a metadata polling component (power usage monitor 220) for polling available member devices from the group for discharging metadata over a current period of time between member devices and the orchestrating device (0047] At step 515, monitor power usage for the two or more mobile devices and report back to the service). 
 between member devices and the orchestrating device is done via a wireless communication.
However, it would have been obvious to a person of ordinary skill in the art to modify the metadata polling component for polling available member devices between member devices and the orchestrating device of Chakra to be done via a wireless communication between in order to remove the use or wires and cords, thereby increasing the mobility of the user.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakra et al (US 20170083073) in view of Leabman (US 20150042264) in view of Cox (US20190107406).
As to claim 22, Chakra in view of Leabman teaches the system of claim 18, the components further including: a location component for determining a current location of the group of member devices ([0006] of Leabman…mobile devices in need of charge, located within the same area); 
Chakra in view of Leabman does not disclose/teach a historical location data component for using historical user data for the group of member devices and a charge time estimation component for determining an estimated time to an external charging location. 
Cox teaches a historical location data component for using historical user data for a member device ([0184]- [0185] method to route an electric vehicle from a  and a charge time estimation component for determining an estimated time to an external charging location (trip duration [0185]);
It would have been obvious to a person of ordinary skill in the art to modify the system of Chakra to include a historical location data component for using historical user data for the group of member devices and a charge time estimation component for determining an estimated time to an external charging location, as taught by Cox in order to save the user time by navigating to a charging device that is near and available. 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakra et al (US 20170083073) in view of Leabman (US 20150042264).
As to claim 25, Chakra discloses a computer program product for managing power discharge within a group of devices carried out by an orchestrating device, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (Fig. 2 system 200 as orchestrating device system 200 comprises in-device wireless chargers 260 [0028]. Processing system 100 implemented in system 200 [0025] and Fig.1 with RAM and ROM memory 108 and 110. It is well known to one of ordinary skill in the art that RAM , the program instructions executable by a processor to cause the processor to: 
specify a group of member devices (devices 290 and system 200 (Fig. 2) and nodes/devices 411, 412, and 413 (Fig. 4) acting as charge contributors, charge re-transmitters 412, 413 respectively [0042]).
obtain discharging metadata (predicted power requirements, reserved power and power usage) of at least some of the group of member devices that are potential discharging devices capable of acting as a discharging device at a current time ([0048] At step 520 power requirements which is reserved power and/or power usage of two or more mobile devices are predicted. At step 520 at least one of mobile device is determined as a charge contributor), wherein the discharging metadata includes: 
a charge available in the discharging device for discharging to a receiving device ([0048] At step 520 power requirements which is reserved power. Also [0051] , the second mobile device has more charge than the first mobile device, and the one or more pre-specified criterion comprise keeping the second mobile device powered as long as possible), and 
discharging capability data (charging distance of each device, more than one device can be charged at the same time in step 535, (power usage and proximity criteria [0047], predicted power requirements [0048], rules used to  for discharging the discharging device by current transfer to a receiving device ([0053] the present principles are embodied as a system (or method) that understands the transmitting and receiving charging distance of each device ([0053]). In the steps of method 500 of Fig. 5 more than one device can be charged at the same time in step 535 ([0051]). Mode ability of each device (Transmit mode or receive mode active) [0055]-[0056]); and
determine a preferred potential discharging device to act as a discharging device based on evaluation of the discharging metadata ((Fig. 5 step 535 involves the collaborative charging manager and mode selector 240 authorizing wirelessly sending power from the first mobile device to the second mobile device based on the power usage and/or the power requirements (i.e. discharging metadata) which are reserved power and power usage ([0048] [0051]).
Chakra does not specifically disclose/teach specifying a group of member devices at a location between which power is capable of being transferred, the location including a location of a next available external charging point used to estimate a time of the predicted usage needed by potential discharging devices (Interpreted as “the location including a location of a next available external charging point and the estimated discharging time of the next available external charging point”. See 112(b) rejection above).
 specifying a group of member devices at a location between which power is capable of being transferred ([0006] This method may provide an easy and effective way to wirelessly share power from a group of mobile devices to other mobile devices in need of charge, located within the same area, such as a train station, bus station, food courts, airport terminals, etc) the location including a location of a next available external charging point (the mobile device in the same area that will transfer power) used to estimate a time of the predicted usage needed by potential discharging devices ([0008] The App may also allow the mobile device to set a list of constrains so as to determine the minimum amount of power needed to allow transmission, the quantity of power to transmit, and time when it should be transmitted).
It would have been obvious to a person of ordinary skill in the art to modify the a group component of Chakra to include specifying a group of member devices at a location between which power is capable of being transferred, the location including a location of a next available external charging point used to estimate a time of the predicted usage needed by potential discharging devices, in order for the user to charge their device in case the user may not find a spot to charge his or her personal device in crowded places as taught by Leabman [0004]-[0005].

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TYNESE MCDANIEL/
Examiner, Art Unit 2859



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859